Citation Nr: 0626734	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right hip disorder to include residuals of a total right hip 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to July 1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

Based on a July 2006 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  

The Board notes that the veteran requested a Travel Board 
hearing in his February 2004 VA Form 9; however, a statement 
received later that month shows that the veteran asked for a 
hearing at the Regional Office before a Hearing Officer 
instead of a hearing before a member of the traveling section 
of the Board.  The record reflects that a hearing before the 
RO was held in November 2004.  Therefore, the Board considers 
the veteran's request for a Board hearing hereby withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran previously filed a claim 
for a back and hip condition in March 1972.  In the April 
1972 rating decision, the RO denied the claim because the 
service medical records showed no reference to treatment for 
a hip or back condition (except for lumbar lordosis noted at 
separation) and no complaints pertaining to the lower 
extremities or back were shown during the post-service period 
until a recent hospitalization.  The veteran did not appeal 
the April 1972 rating decision and it became final.  
38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).   

The Board notes that the RO has developed the veteran's claim 
for a right hip disorder as a direct service connection claim 
rather than a claim to reopen.  Consequently, the veteran has 
not received proper notification regarding his claim to 
reopen for service connection of a right hip disorder.  Thus, 
the Board finds that a remand for appropriate VCAA notice and 
a subsequent readjudication of the claim is necessary in 
order to ensure due process in this case.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) (explaining 
that where notice was not provided prior to the agency of 
original jurisdiction's (AOJ's) initial adjudication, the 
defect can be remedied by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ.)  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA 
notice should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the April 1972 denial, as outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006) and 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



